A. Lawrence Acquavella, J.
The defendant appeals from a judgment convicting him of the violation of subdivision C-l of section 81 of the Traffic Regulations established by the Commissioner of Traffic, in that he parked his automobile in front of a private driveway.
The defendant concedes that his station wagon was parked on the street in front of a driveway, but he argues that the driveway was his own. He contends that the regulation was designed to protect his right of access to and egress from his own garage and that as the owner and occupant of the premises in question, he had a right to park his vehicle on the street in front of his own driveway.
There is no question that the regulation herein was intended to protect the right of an owner to have free access to and from his property. However, that did not give the defendant the right to park his own car where such parking was specifically prohibited. The fundamental idea of a public street or highway is that it is public for all purposes. If the regulation had prohibited parking in front of a driveway by anyone except the owner of the property containing that driveway, the exemption of such owner from the operation of the regulation would be ruled discriminatory and designed for the interest of a special class and would accordingly be void. A regulation must be reasonable and ‘ ‘ must operate with substantial equality *935and uniformity”. (People v. Greeman, 137 N. Y. S. 2d 388, 389; People v. Cohen, 272 N. Y. 319.)
The judgment should be affirmed.
Gassman, P. J., and Ringel, J., concur.
Judgment affirmed.